COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Robert Chayenne Alvarez v. The State of Texas

Appellate case number:    01-16-00407-CR

Trial court case number: 1441389

Trial court:              232nd District Court of Harris County

Date motion filed:        September 24, 2018

Party filing motion:      State

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Caughey


Date: October 9, 2018